Case 2:18-cv-14037-PDB-MKM ECF No. 27 filed 01/13/20          PageID.239     Page 1 of 2




               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION
MALIBU MEDIA, LLC,

                    Plaintiff,
v.                                                       Case No. 18-cv-14037

JOHN DOE subscriber assigned IP                          Paul D. Borman
address 98.243.141.3,                                    United States District Judge

               Defendants.
______________________________/

                                     JUDGMENT

     For the reasons stated in an Order entered this same day, it is ORDERED AND

ADJUDGED that Plaintiff’s Motion for Default Judgment (ECF No. 23) is

GRANTED. Accordingly, the Court orders that Defendant John Doe:

       1. shall pay to Plaintiff the sum of $9,750.00 in damages, for which let

          execution issue forthwith;

       2. is enjoined from directly, contributorily or indirectly infringing Plaintiff’s

          rights under federal or state law in the Works, including, without

          limitation, by using the internet, BitTorrent or any other online media

          distribution system to reproduce (e.g., download) or distribute the Works,

          or to make the Works available for distribution to the public, except

          pursuant to a lawful license or with the express authority or Plaintiff;
Case 2:18-cv-14037-PDB-MKM ECF No. 27 filed 01/13/20        PageID.240      Page 2 of 2




      3. is ordered to destroy all copies of Plaintiff’s works that the Defendant

         John Doe has downloaded onto any computer hard drive or server

         without Plaintiff’s authorization, and shall destroy all copies of the

         Works transferred onto any physical medium or device in Defendant

         John Doe’s possession, custody, or control; and,

      4. The Court shall retain jurisdiction over this action for six months or until

         the judgment is satisfied to entertain such further proceedings

         supplementary and to enter such further orders as may be necessary or

         appropriate to implement and enforce the provisions of this Default

         Judgment.




IT IS SO ORDERED.



Dated: January 13, 2020                      s/Paul D. Borman
                                             Paul D. Borman
                                             United States District Judge




                                            2
